                     IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
________________________________________
                                          )
HYUNDAI MOTOR AMERICA, INC. and           )
HYUNDAI MOTOR COMPANY,                    )
                                          )
            Plaintiffs,                   )
                                          )    Civil Action No. 3:17-cv-732
      vs.                                 )
                                          )    JURY TRIAL DEMANDED
DIRECT TECHNOLOGIES                       )
INTERNATIONAL, INC. d/b/a DTI, INC.       )
                                          )
            Defendants.                   )
                                          )
________________________________________ )


           DEFENDANT/COUNTERCLAIMANT DIRECT TECHNOLOGIES
                 INTERNATIONAL, INC.’S MOTION TO SEAL

       Pursuant to Fed. R. Civ. P. 5.2(d) and Local Rule 6.1, Defendant/Counterclaimant Direct

Technologies International, Inc. (“DTI”) respectfully moves this Court for entry of an Order

granting DTI authorization to file the following documents under seal: DTI’s Memorandum in

Support of Its Motion for Partial Summary Judgment on Its Counterclaims for False Advertising,

Unfair Competition, and Unfair and Deceptive Trade Practices (“Memo”) and Exhibits 2-5 to the

Memo. DTI is filing concurrently herewith a redacted version of its Memo. DTI seeks to file

these documents under seal because Hyundai Motor America, Inc., Hyundai Motor Company

(collectively, “Hyundai”) and DTI (collectively, the “Parties”) have designated these documents

“Confidential Business Information, Subject to Protective Order” pursuant to a Confidentiality

Agreement and Protective Order in this matter, and therefore DTI maintains that they contain

references to the Parties’ sensitive, private, proprietary, and confidential information. The

grounds for this Motion are more fully set forth in the DTI’s Memorandum in Support of Its


                                              1

      Case 3:17-cv-00732-MOC-DSC Document 70 Filed 12/12/19 Page 1 of 3
Motion to Seal, filed contemporaneously herewith.

       Pursuant to Local Rule 7.1(B), DTI conferred in good faith with counsel for Hyundai.

Counsel for Hyundai has indicated that Hyundai will not oppose DTI’s Motion to Seal.

       This the 12th day of December, 2019.

                                           Respectfully submitted,

                                           s/Lucas D. Garber
                                           W. Thad Adams, III (N.C. Bar No. 000020)
                                           Samuel A. Long, Jr. (N.C. Bar No. 46588)
                                           Kathryn A. Gromlovits (N.C. Bar No. 32700)
                                           Christina Davidson Trimmer (N.C. Bar No. 44857)
                                           Lucas D. Garber (N.C. Bar No. 47756)
                                           SHUMAKER, LOOP & KENDRICK, LLP
                                           101 South Tryon St., Suite 2200
                                           Charlotte, North Carolina 28280-0002
                                           Tel: (704) 375-0057
                                           Fax: (704) 332-1197
                                           Email: tadams@shumaker.com
                                                   along@shumaker.com
                                                   kgromlovits@shumaker.com
                                                   ctrimmer@shumaker.com
                                                   lgarber@shumaker.com




                                              2

      Case 3:17-cv-00732-MOC-DSC Document 70 Filed 12/12/19 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 12, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will automatically and electronically notify all

counsel of record in this case.


                                            s/Lucas D. Garber
                                            Lucas D. Garber (N.C. Bar No. 47756)
                                            SHUMAKER, LOOP & KENDRICK, LLP
                                            101 South Tryon St., Suite 2200
                                            Charlotte, North Carolina 28280-0002
                                            Tel: (704) 375-0057
                                            Fax: (704) 332-1197
                                            Email: tadams@shumaker.com
                                                   along@shumaker.com
                                                   kgromlovits@shumaker.com
                                                   ctrimmer@shumaker.com
                                                   lgarber@shumaker.com




                                               3

      Case 3:17-cv-00732-MOC-DSC Document 70 Filed 12/12/19 Page 3 of 3
